DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US Application 2020/0052769, hereinafter Cirik)..
Regarding claims 1, 19, 24,  Cirik discloses a method, and apparatus (Figs, 1, 3, 21, 22, 40) of wireless communication at a User Equipment (UE) (110) at a base station (120), comprising: 
a memory (316,4003-4005); and at least one processor  (314,321,323,4001) coupled to the memory and configured to:
receiving an indication of a bandwidth part (BWP) switch for a secondary cell([0283], [0293],[0368]-[0369], [0380], [0420],[0427],[0433], which recites an indication of a BWP switch for a secondary cell); and transitioning the secondary cell between an active state and a dormant state switch([0283], [0293],[0368]-[0369], [0380], [0420],[0427],[0433], which recites the transition between active state and dormant state based on the indication of a BWP switch for a secondary cell).  
As shown above Cirik discloses transitioning the secondary cell between an active state and a dormant state switch, not explicitly based on the indication of the BWP. However, Cirik teaches a timer associated with the transition state and the same (see [0369]-[0380]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to consider the transition state as suggests by Cirik is based on the BWP switch for the purpose of  reducing power consumption, improving system efficiency, and/or improving device performance([0004]).
	Regarding claims 2, 20, 25,  Cirik discloses the method of claim 1, wherein the UE skips control channel monitoring for the secondary cell while the secondary cell is in the dormant state([0283], [0293],[0368]-[0369], [0380], [0420],[0427],[0433]).  
Regarding claims 3, 21, 26, Cirik discloses the method of claim 1, wherein the indication is comprised in downlink control information (DCI) received from a primary cell([0283], [0293],[0368]-[0369], [0380], [0420],[0427],[0433]).    
Regarding claims 4, 22, 27, Cirik discloses the method of claim 3, wherein the downlink control information comprises a null assignment ([0283], [0293], [0368]-[0369], [0380], [0420], [0427], [0433]).   
Regarding claims 5, 28, Cirik discloses the method of claim 1, wherein the dormant state corresponds to a BWP associated with the secondary cell ([0283], [0293], [0368]-[0369], [0380], [0420], [0427], [0433]).  
Regarding claims 6, 23, 29,  Cirik discloses the  method of claim 5, wherein the secondary cell is in the dormant state when the BWP associated with the secondary cell becomes active ([0283], [0293],[0368]-[0369], [0380], [0420],[0427],[0433]).    
Regarding claims 7, 30, Cirik discloses the  method of claim 5, wherein the BWP is configured based on at least one of an empty control resource set (CORESET), an empty search space, or an empty set of search candidates in a search space([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]).
Regarding claim 8, Cirik discloses the  method of claim 5, wherein a bandwidth of the BWP associated with the secondary cell comprises a full bandwidth of the secondary cell ([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]). 
Regarding claim 9, Cirik discloses the method of claim 1, wherein the indication is based on an inactivity timer ([0258], [0283], [0293], [0338], [0368]-[0369], [0380], [0383], [0401], [0420], [0427], [0433]).
Regarding claim 10, Cirik discloses the method of claim 1, wherein the dormant state comprises a configuration for at least one of: an increased control channel monitoring period for the secondary cell relative to the active state, an increased Channel State Information (CSI) measurement period for the secondary cell relative to the active state, an increased Sounding Reference Signal (SRS) transmission period for the secondary cell relative to the active state, a reduction in Radio Resource Management (RRM) measurement or duration relative to the active state, beam management performance based on the increased CSI measurement period relative to the active state, beam failure recovery performance through a primary cell, or an increased minimum scheduling offset relative to the active state([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]).  
Regarding claim 11, Cirik discloses the  method of claim 10, wherein the secondary cell is self-scheduled on the secondary cell([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]). 
Regarding claim 12, Cirik discloses the  method of claim 1, wherein a primary cell comprises a primary cell or a primary secondary cell-group cell (PSCell) ([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]).  
Regarding claim 13, Cirik discloses the  method of claim 1, wherein the indication further comprises an indication of a BWP switch of a primary cell from a first BWP to a second BWP, and wherein the UE transitions at least one secondary cell from the active state and the dormant state based on the BWP switch of the primary cell, and wherein when the primary cell switches from the second BWP, the UE transitions from the dormant state to the active state for the secondary cell([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]). 
Regarding claim 14, Cirik discloses the method of claim 1, wherein the secondary cell is cross-carrier scheduled using a primary cell, and wherein the dormant state for the secondary cell comprises a configuration for at least one of: an increased control channel monitoring period for the secondary cell on the primary cell relative to the active state, an increased Channel State Information (CSI) measurement period for the secondary cell relative to the active state, an increased Sounding Reference Signal (SRS) transmission period for the secondary cell relative to the active state, a reduction in a Radio Resource Management (RRM) measurement or duration relative to the active state, beam management performance based on the increased CSI ([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]). 
Regarding claim 15, Cirik discloses the  method of claim 1, wherein the UE transitions to the dormant state by applying a dormant state configuration to an active BWP of the secondary cell, wherein the active BWP of the secondary cell comprises a first set of parameters for the active state and a second set of parameters for the dormant state, wherein the second set of parameters comprises a scaling factor for at least one of a control channel monitoring period, a Channel State Information (CSI) measurement period, or a Sounding Reference Signal (SRS) transmission period([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]).
Regarding claim 16, Cirik discloses the  method of claim 1, wherein the UE transitions to the dormant state by applying a set of parameters for the dormant state to a component carrier of the secondary cell, and wherein the set of parameters for the dormant state comprises a scaling factor for at least one of a control channel monitoring period, a Channel State Information (CSI) measurement period, or a Sounding Reference Signal (SRS) transmission period([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]).  
Regarding claim 17, Cirik discloses the method of claim 1, wherein the indication is associated with a Discontinuous Reception (DRX) state of the UE ([0258], [0283], [0293], [0338], [0368]-[0369], [0380], [0383], [0401], [0420], [0427], [0433]). 
Regarding claim 18, Cirik discloses the  method of claim 1, wherein the UE infers instructions to transition to the dormant state based on another configuration for at least one of a primary cell or the secondary cell([0258],[0283], [0293], [0338], [0368]-[0369], [0380],[0383], [0401], [0420],[0427],[0433]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DADY CHERY/           Primary Examiner, Art Unit 2461